     Case 1:20-cv-00378-NONE-JLT Document 33 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC O’DELL,                                     Case No. 1:20-cv-00378-NONE-JLT (PC)

12                        Plaintiff,                   ORDER DENYING PLAINTIFF’S
                                                       “MOTION TO BAR[] DEFENDANTS
13            v.                                       MOTION OPPOSING PLAINTIFFS
                                                       EXHAUSTION”
14    C. MIMS, et al.,
                                                       (Doc. 32)
15                        Defendants.
16

17           On December 15, 2020, Defendants filed a motion for summary judgment on the grounds

18   that Plaintiff failed to exhaust his administrative remedies prior to filing suit. (Doc. 25.) Plaintiff

19   filed an opposition on December 30, 2020, to which Defendants filed a reply on January 6, 2021.

20   (Docs. 27, 28.) On February 1, 2021, Plaintiff filed a motion to “bar[]” Defendants’ motion for

21   summary judgment on the grounds that it was filed after December 15, 2020, the deadline for

22   filing motions challenging the exhaustion of administrative remedies. (Doc. 32; see also Doc. 21.)

23   However, as stated above, Defendants filed their motion on December 15; thus, the motion was

24   timely filed. Accordingly, Plaintiff’s motion (Doc. 32) is DENIED.

25
     IT IS SO ORDERED.
26
27       Dated:    February 2, 2021                                /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
28
     Case 1:20-cv-00378-NONE-JLT Document 33 Filed 02/03/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           2
